Case ites CV-O7359-AJN. Document 8
n Imo . otrau
ARK DENTONS Managing Associate

timothy.straub@dentons.com
D +1212 768 6821

September 6, 2019

VIA ECF

The Honorable Alison J. Nathan
United States District Judge
Southern District of New York
40 Foley Square, Courtroom 906
New York, New York 10007

Filed 09/06/19 Page 1of1

Dentons US LLP

1221 Avenue of the Americas
New York, NY 10020-1089
United States

KR Salans FMC SNR Denton McKenna Long
dentons.com

Re: Tatum-Rios v. Astor Wines & Spirits, Inc.. Case No. 1:19-cv-07359-AJN

Dear Judge Nathan:

We represent defendant Astor Wines & Spirits, Inc. (“Defendant”) in the above-referenced matter. We
respectfully move the Court to set Defendant's deadline to answer, move, or otherwise respond to the

plaintiffs complaint at October 9, 2019.

Plaintiffs counsel has consented to the requested extension, which will permit Defendant's counsel to
investigate and the parties to communicate regarding plaintiffs allegations. There have been no prior

extensions in this matter.

Respectfully submitted,

y 5 Lui fa pews 510

Timothy J. Straub

Cc: Christopher H. Lowe, Esq. (counsel for Plaintiff) (oy ECF)
